Citation Nr: 1332341	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  12-28 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a skin disability of the left foot, to include jungle rot.

2.  Entitlement to service connection for a skin disability of the right foot, to include jungle rot.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to August 1946.

This matter came to the Board of Veterans' Appeals (Board) from a June 2011 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which, in pertinent part, denied entitlement to service connection for jungle rot of the right foot, and determined that no new and material evidence had been presented in order to reopen a claim for entitlement to service connection for jungle rot of the left foot.

In August 2013, the Veteran provided testimony via videoconference before the undersigned Veterans Law Judge; a copy of the transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a skin disability of the right and left foot, to include jungle rot, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1998 rating decision, the RO denied entitlement to service connection for jungle rot of the left foot.  The RO found that there was no evidence of this disorder in service and no current diagnosis.  He was notified in writing of this decision that same month, but did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

2.  Since the July 1998 rating decision, evidence has been received, with regard to his claim for entitlement to service connection for jungle rot of the left foot that is neither cumulative nor redundant of evidence of record at the time of the prior denial, this evidence relates to unestablished facts necessary to substantiate these claims, and raises a reasonable possibility of substantiating this claims.


CONCLUSION OF LAW

1.  The July 1998 rating decision denying service connection for jungle rot of the left foot is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  Evidence received since July 1998 is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

With regard to the Veteran's petition to reopen his claim for entitlement to service connection for a skin disability of the left foot, to include jungle rot, the Board notes that the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision to reopen this claim, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Claims to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required "as to each previously unproven element of a claim."  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

Moreover, all evidence received subsequent to a final decision is considered credible for the purposes of reopening a claim.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran was denied entitlement to service connection for jungle rot of the left foot in the July 1998 rating decision.  As the Veteran did not submit new and material evidence or a notice of disagreement within a year of this decision, the decision is final.  See 38 U.S.C.A. § 7105(b)-(c), (d)(3) (West 2002); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); 38 C.F.R. §§ 3.156(a), (b).

The July 1998 rating decision denied this claim because of a lack of evidence showing this disorder during service and lack of evidence showing a current disorder of the left foot.  Therefore, new and material evidence addressing these bases is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Substantial pertinent evidence has been added to the claims file since July 1998, as follows. Private medical records reflect that the Veteran has a current diagnosis of onychomycosis and tinea pedis.  See private medical records dated May 2011 and September 2012.  These diagnoses were not part of the record in July 1998 and absence of a diagnosis of a left foot disorder was a factor in the previous denial, which is no longer the case.  

The Board finds that this evidence is new because it was not before the adjudicator in July 1998.  The Board also finds that the new evidence is material because it directly addresses one of the reasons the claim was denied in the July 1998 rating decision.  

The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for a skin disability of the left foot.  Hence, the appeals to this extent are allowed.


ORDER

As new and material evidence has been received to reopen the claim of service connection for jungle rot of the left foot, the appeal to this extent is allowed.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Veteran has contended that, on active duty, he spent time wading in swamp water, and developed a skin condition on his feet, referred to as jungle rot.  He testified that it was treated with a "red medicine" while on active duty, which helped temporarily, but that the skin condition came back and has occurred in cycles since service.  Current private medical records reflect that the Veteran has been diagnosed with onychomycosis and tinea pedis.  

The Board notes that, in statements submitted to the VA in June 1998, the Veteran contended that he had an ongoing skin disorder on his left foot only.  As such, the Veteran is not credible in reporting a skin disability on his right foot since service.  However, the Board must consider all appropriate theories of entitlement raised by the claimant or the record.  Robinson v. Peake, 21 Vet. App. 545 (2008), aff'd by Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Allegations have been made that the fungus on his toes is contagious. See August 2013 statement by the Veteran's wife.  As such, the Veteran should be afforded a VA examination to determine whether he has skin disability of his left foot related to service, or a skin disorder of the right foot related to his left foot skin disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the etiology of his current skin disorders of his left and right feet.  All indicated tests and studies should be conducted.  The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

For each skin disorder of the feet found, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it had its onset in service or is otherwise related to active service.   The examiner should note that the Veteran's claims of continued symptoms of a skin disorder on his right foot are not considered credible, however it has also been claimed that right foot skin disorder is secondary to the left foot skin disorder.

If skin disability of the left foot is related to service, is it at least as likely as not (50 percent probability or more) that any current right foot skin disorder was caused or aggravated by his left foot disability?  If aggravated, specify the baseline of right foot skin disability prior to aggravation, and the permanent, measurable increase in right foot skin disability resulting from the aggravation.  The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for a skin disability of the left foot in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


